Mr. Chief Justice Shepard
delivered the opinion of the Court:
The service of summons was had under section 1537 of the District Code (31 Stat. at L. 1419, chap. 854), which relates to service on foreign corporations. So much of that section as is pertinent reads as follows: “In actions against foreign corporations doing business in the District all process may be served on the agent of such corporation or person conducting its business.”
To sustain the service of summons in this case it must appear that the defendant corporation was doing business in the District, and that Diehard V. Oulahan, upon whom service was made, was its agent or the person conducting its business. Whether the defendant, in respect of its business of publishing a newspaper merely, was doing business in the District also, by virtue of the fact that it maintained offices therein under the management of an employee charged with the duty of gathering news and transmitting it to the defendant in New York, for use in its publication there, presents an important question which we do not find it necessary to decide. There are other substantial grounds upon which the validity of the return showing the execution of the summons may be rested.
*226In addition to its ordinary and chief business, namely, that of publishing a daily newspaper in the city of New York, the defendant was engaged in carrying on the business of a “press association.” This consisted in furnishing its general news reports to other publishers of newspapers throughout the country upon terms and for a consideration agreed upon with them, the particulars of which have not been disclosed.
Probably the maintenance of a permanent office in the District of Columbia, with a large force of news gatherers and other employees, was due to the fact that the national capital is a desirable and convenient place for the collection of news items of importance to the patrons of the press-association branch of defendant’s business.
However this may be, it is shown that it was convenient — that is, it saved time and expense — for the manager of the local office to make direct delivery of the news reports collected and made up under his direction to certain of the newspapers that had contracted with the defendant for the service. Copies of these reports were made in the local office by the manager thereof, and delivered there to the representatives of the newspapers aforesaid for direct transmission by them. The central office in New York had nothing to do with this part of the business beyond receiving the compensation contracted for. The additional charge for the copies made and delivered in the local office, and made necessary by the arrangement for direct delivery, was paid by the receivers to Oulahan. He fixed the charge, collected the money, and used it for the defendant’s benefit in part payment of the general expenses of the office in his charge.
Tested by all of these conditions, we are of the opinion that the defendant as a foreign corporation was doing business in the District of Columbia at the time of the service of the summons. Re Hohorst, 150 U. S. 653, 663, 37 L. ed. 1211, 1215, 14 Sup. Ct Rep. 221; Connecticut Mut. L. Ins. Co. v. Spratley, 172 U. S. 602, 610, 43 L. ed. 569, 571, 19 Sup. Ct. Rep. 308; Pennsylvania Lumbermen’s Mut. P. Ins. Co. v. Meyer, 197 U. S. 407, 414, 49 L. ed. 810, 814, 25 Sup. Ct. Rep. *227483; Tuchband v. Chicago & A. R. Co. 115 N. Y. 437, 440, 22 N. E. 360.
Whether Oulahan was the agent of the defendant corporation, in the sense of the statute, depends not so much upon what he may have been called in the contract for his employment, or upon the fact that he received a general salary for all services rendered, of whatsoever nature, as upon the real character of the duties with the performance of which he was charged.
We do not consider it either necessary or important, however, to consume time with a discussion of the many authorities relating to the question of what is necessary to constitute one an agent of a foreign corporation for the purpose of accepting service, or being served with process binding the corporation, for these depend in great measure upon the terms of the particular statutory provisions involved. Undoubtedly, the Congress had the power, in permitting, or recognizing the right of, foreign corporations to conduct business in the District of Columbia, to designate the persons representing them who might be served with process in actions brought against them therein. In exercising this power the Code provides that such service may be had, not only upon the agent, but also upon the “person conducting its business.”
This additional provision would seem to have been made for the express purpose of preventing some of the controversies that have arisen under statutes of like general intention in respect of the facts sufficient to constitute one an agent merely of a nonresident corporation.
Whether, then, Oulahan may be regarded as the agent of the defendant corporation is, in our view, immaterial. He was, at least, conducting the business which, as has been held, the defendant was doing in the District of Columbia at the time of the service of the summons upon him. We are of the opinion that the service of the summons was effectual to bring the defendant before the court. The judgment vacating the return will therefore be reversed with costs, and the cause remanded for further proceedings in due course of procedure. It is so ordered. Reversed.